Citation Nr: 0615261	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-21 982	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claims.  So, for the 
reasons discussed below, these claims are being remanded to 
the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify him if further action is 
required on his part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

In this case at hand, the RO sent the veteran letters in 
August and October 2002 apprising him of the type of 
information and evidence needed to establish a higher rating 
for his PTSD and a TDIU.  But he was not provided notice of 
the type of evidence necessary to establish an effective date 
for the benefits claimed on appeal.  As this question is 
potentially involved in his present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).


That is to say, he must be provided notice of the evidence 
necessary to establish an effective date, including the 
assignment of an effective date in the event he receives a 
higher rating and/or TDIU as a result of his appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Consequently, another VCAA letter must be issued to correct 
this procedural due process problem before the Board can 
decide this case.  Cf. Huston v. Principi, 17 Vet. App. 195 
(2003) (requiring VA to advise the veteran that evidence of 
an earlier filed claim is necessary to substantiate his claim 
for an earlier effective date).  And the Board, itself, 
cannot correct this procedural due process deficiency; 
rather, the RO must.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Additionally, the veteran submitted a statement in March 2004 
wherein he reported that he had received treatment for his 
PTSD at the Albany Vet Center.  He also requested that the RO 
obtain his treatment records.  But the RO has not made any 
efforts to obtain this additional evidence and associate it 
with the veteran's claims file for consideration in his 
appeal.  Questions also remain concerning whether the veteran 
is unemployable considering the severity of his disabilities, 
especially his PTSD, and factoring in his level of education, 
work history, etc.

Furthermore, while the Board realizes the veteran underwent a 
VA PTSD examination in September 2002, the report of that 
evaluation does not provide the objective clinical findings 
necessary to properly evaluate the current severity of 
this condition under the Schedule for Rating Disabilities 
(Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 4.125, 4.130, 
Diagnostic Code 9411 (2005).  


To effectively evaluate his PTSD, more recent objective 
characterizations of the condition and its associated 
symptomatology, as well as a Global Assessment of Functioning 
(GAF) score - including an opinion as to the basis of the 
score, are required.  In particular, the VA examiner's 
conclusion that the veteran's functioning was seriously 
impaired conflicts with his assignment of a GAF score of 59, 
which is indicative of only moderate difficulty in social and 
occupational functioning according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM IV).

In his March 2004 statement, the veteran indicated he was 
unable to continue working as a freelance photojournalist 
because of the severity of his PTSD.  However, this is a 
medical determination.  As such, it is unclear from the 
medical evidence of record whether his PTSD is worse now than 
it was during that evaluation some four years ago.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the 
veteran is appealing the rating for an already established 
service-connected condition, his present level of disability 
is of primary concern).  And an opinion is needed concerning 
whether his service-connected PTSD is of sufficient severity 
to realistically render him unable to obtain and retain 
substantially gainful employment.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

So the veteran should be afforded another VA mental status 
evaluation to better delineate the current severity, 
symptomatology, and manifestations of his PTSD.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
letter containing an explanation of the 
information or evidence needed to 
establish an effective date for the 
claims on appeal.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  After securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the 
Albany Vet Center, concerning any 
counseling and therapy he has received 
there for his PTSD since September 2001.

3.  Ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning his level of 
education, skill level, and employment 
history, including insofar as where and 
when he last worked.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  This may require 
having him complete another TDIU 
application (VA Form 21-8940), but if 
this is not required to obtain this 
information, then he need not complete 
the application.



4.  Following the completion of the 
aforementioned development, schedule the 
veteran for another VA mental status 
examination to ascertain the current 
severity and manifestations of his 
service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  And the examiner should 
review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to any other service-
connected or nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.  

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between September 
2001 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

5.  Then readjudicate the veteran's claim 
for a higher rating for his PTSD and for 
a TDIU in light of the additional 
evidence obtained.  If these claims are 
not granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





